      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 1 of 21




                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

HERSCHEL K. BAILEY, IV,        )
individually, and on behalf of all others
                               )
similarly situated,            )                     No. 1:17-cv-03336-MHC-AJB
                               )
      Plaintiff,               )                     Hon. Mark H. Cohen
                               )
v.                             )                     CLASS ACTION
                               )
SIX FLAGS ENTERTAINMENT CORP., )                     Complaint Filed:       09/01/17
a Delaware Corporation,        )                     Complaint Served:      09/29/17
                               )
      Defendant.               )
                               )

      DEFENDANT’S RESPONSE TO PLAINTIFF’S STATEMENT OF
                     ADDITIONAL FACTS

      1.     Six Flags’ Annual Reports for 2017-2019 are available on the internet

at https://investors.sixflags.com/financial-information/annual-reports. Declaration

of W. Allen McDonald, ¶25(a).

      RESPONSE: Disputed. While Six Flags’ Annual Reports for 2017-2018

are   available    on   the   internet   at   https://investors.sixflags.com/financial-

information/annual-reports, Six Flags’ Annual Report for 2019 has not yet been

published.

      2.     Nowhere in Six Flags’ Annual Reports is it stated that SFEC

“consults” with various Six Flags’ parks. Rather, according to the Annual Reports,


                                    Page 1 of 21
       Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 2 of 21




the parks “provide similar products and services through a similar process to the

same class of customer through a consistent method” which are ostensibly

established by SFEC. Declaration of W. Allen McDonald, ¶26.

       RESPONSE: Six Flags does not dispute that the Annual Reports contain

the quoted statement, but disputes the characterization of the statement to the

extent Plaintiff contends it serves as evidence that SFEC does not consult with

various Six Flags’ parks in establishing such processes. (Dkt. No. 80-5 at ¶ 4.)

       3.    The Annual Reports further state, “Local advertising, ticket sales,

community relations and hiring and training of personnel are the responsibility of

individual park management in coordination with corporate support teams.”

Declaration of W. Allen McDonald, ¶27.

       RESPONSE: Undisputed.

       4.    The Annual Reports go on to state that Six Flags will “relocate rides

among parks to provide fresh attractions.” Declaration of W. Allen McDonald,

¶28.

       RESPONSE: Undisputed.

       5.    Because Six Flags Over Georgia II, L.P. (“SFOG”) could not

unilaterally relocate a ride to another park or cause another park’s ride to be

relocated to SFOG, it appears such decisions are made by SFEC, but Plaintiff’s


                                   Page 2 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 3 of 21




counsel has not been able to conduct the necessary confirmatory discovery.

Declaration of W. Allen McDonald, ¶29.

      RESPONSE: Disputed. SFOG determines what it believes the parks need

to increase attendance, including creating plans for new rides and attractions that

would be successful at the SFOG parks, and makes these decisions in consultation

with SFEC. (Dkt. No. 80-5 at ¶ 6.)

     6.      SFEC’s Annual Reports do not reflect that SFEC provides “shared

services” to its parks. Based on W. Allen McDonald’s experience, which includes

11+ years as in-house counsel for a publicly-traded company, he understands the

term “shared services” to be more than simply having an internal or centralized

department      which       provides       services    to    subsidiaries.     See

https://www.genpact.com/insight/blog/eight-ways-why-centralization-is-not-

shared-services. However, Plaintiff’s counsel have not been able to conduct

discovery on how SFEC defines the term “shared services.” Declaration of W.

Allen McDonald, ¶30.

      RESPONSE:         Disputed.   There is insufficient evidence to support this

statement. Mr. McDonald’s personal experience with respect to shared services

does not constitute sufficient evidence under L.R. 56.1(B)(1) and does not negate

the fact that SFEC offers many shared services as part of its ongoing corporate


                                     Page 3 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 4 of 21




relationship with subsidiary parks. (Dkt. No. 81 at ¶¶ 6-9.)

     7.        Shared services models allow flexible sourcing from external

providers, performance monitoring and typically require business units be charged

based on actual usage of service – none of which appear to be part of SFEC’s

operations based on my investigation through reviewing SFEC’s Annual Reports.

However, Plaintiff’s counsel not been able to conduct the necessary confirmatory

discovery on this issue. Declaration of W. Allen McDonald, ¶31.

      RESPONSE:         Disputed.   There is insufficient evidence to support this

statement as required by L.R. 56.1(B)(1), particularly with respect to the

suggestion that SFEC does not offer shared services, which is based entirely on

speculation.

      8.       Emails purportedly sent by the Six Flags Over Georgia theme park in

2015 and 2016 list its physical address as the same address in Texas as SFEC, 924

Avenue J East, Grand Prairie, Texas 75050. Declaration of W. Allen McDonald,

¶32 and Exhibit 2 to Declaration.

      RESPONSE: There is insufficient evidence to support this statement as

required by L.R. 56.1(B)(1), as the exhibits are not properly authenticated and

whether    a     promotional    message    from    “Six    Flags   Over   Georgia

sixflagsovergeorgia@newsletter.sixflags.com” and other parks is sent from


                                    Page 4 of 21
         Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 5 of 21




centrally maintained mailing lists is irrelevant to the jurisdictional question at

issue.

         9.        Emails sent in 2017 and 2019 advertising the Six Flags Over Georgia

theme park explicitly state: “This email message was sent by SFEC at 924 Avenue

J East, Grand Prairie, Texas 75050.” Declaration of W. Allen McDonald, ¶23 and

Exhibit 2 to Declaration.

         RESPONSE: There is insufficient evidence to support this statement as

required by L.R. 56.1(B)(1), as the exhibits are not properly authenticated and

whether        a     promotional     message    from    “Six    Flags   Over     Georgia

sixflagsovergeorgia@newsletter.sixflags.com” and other parks is sent from

centrally maintained mailing lists is irrelevant to the jurisdictional question at

issue.

         10.       The receipt that Plaintiff received at the Six Flags Over Georgia park

in July 2017 with the first 6 and last 4 digits of his account number directs patrons

to a website ostensibly controlled by SFEC, http://www.sixflagsjobs.com. This

website (patrons are transferred a website http://www.sixflags.com/jobs) advertises

career possibilities for “corporate jobs” at SFEC as well as available jobs at Six

Flags’ theme parks in the United States. As of September 11, 2019, corporate jobs

included an IT Product Manager, an International Director of Operations, and an


                                         Page 5 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 6 of 21




International Director of Marketing and Sales, all based at SFEC’s headquarters in

Grand Prairie, Texas. Declaration of W. Allen McDonald, ¶34 and Exhibit 4 to

Declaration.

      RESPONSE:        Six Flags does not dispute that the receipt contained in

Exhibit 3, which Plaintiff received at Six Flags Over Georgia in July 2017, directs

patrons to the website, http://www.sixflagsjobs.com, but adds that the shared

website shows information about jobs at every Six Flags park in the country, such

that all Six Flags jobs opportunities are housed and easily located in one hub.

      11.      Under the description of the Six Flags Membership program,

members pay a monthly fee which entitles them to benefits under the program,

including unlimited entry at all Six Flags’ theme parks in the United States.

Plaintiff’s counsel’s investigation revealed that the membership program’s rules

are the same no matter which park it is purchased from. The descriptions of the

membership program on Six Flags’ website for Six Flags Over Georgia and Six

Flags Over Texas are identical, which suggests the membership program is

controlled by SFEC. Declaration of W. Allen McDonald, ¶35.

      RESPONSE:        Disputed.   There is insufficient evidence to support this

statement as required by L.R. 56.1(B)(1), particularly with respect to the

suggestion that SFEC controls the membership program, which is based entirely on


                                    Page 6 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 7 of 21




speculation.

      12.      Further, because membership includes entry to all parks, the

membership fees must be allocated across the parks by SFEC such that SFEC

collects revenue from members located in Georgia. Plaintiff’s counsel been able to

conduct discovery on the membership program, at this time. Declaration of W.

Allen McDonald, ¶36.

      RESPONSE:          Disputed.   There is insufficient evidence to support this

statement as required by L.R. 56.1(B)(1), particularly with respect to the

suggestion that membership fees are allocated across the parks by SFEC and

collects revenue from members located in Georgia, which is based entirely on

speculation.

      13.      SFEC operates 24 properties inside the United States. [Iven Dep., at 9;

Doc. 80-3, p. 14]

      RESPONSE: Disputed. The evidence cited does not support the statement.

Instead, at his deposition, Mr. Iven testified there are “24 park presidents.” (Dkt.

No. 80-3 (Iven Dep.) at 9:13-20.)

      14.      SFEC Senior Vice President of Domestic Park Operations, Tom Iven,

is responsible for the management of all SFEC’s parks in the U.S. [Iven Dep., at 9;

Doc. 80-3, p. 14]


                                     Page 7 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 8 of 21




      RESPONSE: Undisputed.

      15.       The park presidents report to Iven, who works at the Texas

headquarters. [Iven Dep., at 9, 11; Doc. 80-3, pp. 14, 16)]

      RESPONSE: Undisputed.

      16.       SFEC directed and controlled installation of new payment terminals at

the parks in 2016, 2017. [Iven Dep., at 81; Doc. 80-3, p. 86]

      RESPONSE: Six Flags does not dispute that SFEC led the project to

transition all subsidiary parks to EMV technology, which entailed the installation

of new payment terminals purchased by each park, but adds that SFEC did so as a

part of its shared services given that it (1) created savings, at the time and in the

future for replacement parts and ongoing software licensing; and (2) was done in

response to the mandate by all major card brand issuers requiring merchants to

upgrade their point of sale systems to EMV technology to make card transactions

more secure. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 80-3 (DeCost Dep.) at 44:20-

45:2; Dkt. No. 81 at ¶ 9.) SFOG could have opted out of the transition, but elected

not to do so.

      17.       SFEC admits that its prior filings indicate that it printed the Plaintiff’s

receipts. [Iven Dep., at 67; Doc. 80-3, p. 72]

      RESPONSE: Disputed. In a prior filing, Six Flags merely stated, “Here,


                                       Page 8 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 9 of 21




plaintiff made purchases at Six Flags and was provided electronically printed

receipts that included the first six digits of the card account number in addition to

the final four digits.” (Dkt. No. 80-3 (Iven Dep.) at 67:3-7.) However, Plaintiff

concedes that the purported FACTA violation actually arises from “receipts [that]

were printed at the SFOG park [in Georgia] that failed to properly truncate card

numbers and expiration dates in compliance with FACTA.” (Dkt. No. 88 at p. 19.)

Plaintiff also admits “Plaintiff incurred a charge for $29.65 dollars for goods

purchased at Defendant’s Six Flags Over Georgia theme park” and “[u]pon

making the payment” for “said goods,” Plaintiff “was provided with an

electronically-printed receipt.” (Dkt. No. 1 at ¶¶ 46-48.)

      18.    When it was discovered that there was a problem with the receipts

being printed by the EMV (Eurocard, MasterCard, Visa) point of sale devices, it

was SFEC that directed that it be stopped in every Six Flags’ park. [Iven Dep., at

81; Doc. 80-3, p. 86]

      RESPONSE:         Six Flags does not dispute that SFEC took the lead on

addressing issues arising out of the parks’ transition to EMV technology, but adds

that Omnico was responsible for resolving the issue related to numbers printed on

receipts. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 80-3 (DeCost Dep.) at 36:21-37:3;

Dkt. No. 81 at ¶ 9.)


                                    Page 9 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 10 of 21




      19.    The individual parks played no role in the resolution of the problem.

[DeCost Dep., at 38; Doc. 80-3, p. 171]

      RESPONSE: Disputed. The evidence cited does not support the statement.

Instead, at his deposition, Mr. DeCost testified that the “individual parks . . . did

the testing for us” in resolving the issue related to numbers printed on receipts.

(Dkt. No. 80-3 (DeCost Dep.) at 38:10-17.)

      20.    SFEC directed and controlled the resolution of the problem of point-

of-sale devices printing expiration dates in Georgia and other parks. [Iven Dep., at

81-82; Doc. 80-3, p. 86-87]

      RESPONSE:        Six Flags does not dispute that SFEC took the lead on

addressing issues arising out of the parks’ transition to EMV technology, but adds

that Omnico was responsible for resolving the issue related to numbers printed on

receipts. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 80-3 (DeCost Dep.) at 36:21-37:3;

Dkt. No. 81 at ¶ 9.)

      21.    SFEC holds a leasehold interest (as a limited partner) in the property

on which Six Flags Over Georgia is located. [Iven Dep., at 92; Doc. 80-3, p. 97]

      RESPONSE: Undisputed.

      22.    Stephen DeCost has been SFEC’s point of sale manager for six years,

responsible for the maintenance, support, deployment, and enhancements of all of


                                   Page 10 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 11 of 21




the point of sale and payment systems for all of the in- park payments with point of

sale systems in North America parks. [DeCost Dep., at 6-7; Doc. 80-3, p. 139-40].

      RESPONSE: Undisputed.

      23.    Mr. DeCost was in charge of testing point of sale and payment

systems at the Six Flags parks. [DeCost Dep., at 12; Doc. 80-3, p. 145]

      RESPONSE: Undisputed.

      24.    “EMV is a technology that inserts a gold chip into your card . . . and

whenever you insert that card into a device, it is activated. . . . [I]t creates an

algorithm that everything on that card has to pass. [DeCost Dep., at 24; Doc. 80-3,

p. 157].

      RESPONSE: Undisputed.

      25.    The project to make sure that the devices at the parks had EMV

capability was undertaken by SFEC. [DeCost Dep., at 25; Doc. 80-3, p. 158].

      RESPONSE: Six Flags does not dispute that SFEC coordinated the EMV

technology upgrade for all parks, but adds that SFEC took the lead on this project

as a part of its shared services. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 81 at ¶ 9.)

      26.    SFOG merely “assisted in the testing of the deployment” of the new

EMV capability. [DeCost Dep., at 26; Doc. 80-3, p. 159]

      RESPONSE: Six Flags disputes the characterization of this statement to the


                                    Page 11 of 21
        Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 12 of 21




extent Plaintiff suggests SFOG had no role in the rollout of the new EMV

capability.

        27.   The individual parks were responsible for testing the software and

SFEC interpreted the test results. [DeCost Dep., at 30-31; Doc. 80-3, p. 163-64]

        RESPONSE: Undisputed.

        28.   It was SFEC’s decision as to whether the results met the expectations.

[DeCost Dep., at 30-31; Doc. 80-3, p. 163-64]

        RESPONSE: Six Flags does not dispute that SFEC coordinated the EMV

technology upgrade for all parks, but adds that SFEC took the lead on this project

as a part of its shared services. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 81 at ¶ 9.)

        29.   SFEC instructed the parks that they needed to do this and expected the

parks would comply. “It was a mandate across the entire country.” [DeCost Dep.,

at 27-28; Doc. 80-3, p. 160-61]

        RESPONSE: Disputed. While SFEC coordinated the EMV technology

upgrade for all parks in response to a mandate by card issuers, SFOG could have

opted out of the EMV transition, but it chose not to do so. (Dkt. No. 80-3 (Iven

Dep.) at 82:10-21; id. (Harris Dep.) at 27:8-22, 13:13-18, 35:24-36:6; id. (DeCost

Dep.) at 26:21- 28:6, 30:7-18, 40:3-10, 44:3-6; Dkt. No. 80-5 at ¶ 7; Dkt. No. 81 at

¶ 9.)


                                    Page 12 of 21
     Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 13 of 21




      30.    SFEC deployed the software and SFOG had no discretion as to what

software was used. [DeCost Dep., at 29; Doc. 80-3, p. 162]

      RESPONSE: Six Flags does not dispute that SFEC chose the software to

be used for EMV technology, but adds that it did so as a part of its shared services,

as doing so created savings in ongoing software licensing. (Dkt. No. 80-2 at ¶ 17.)

      31.    SFEC decided how many terminals to replace at each park [DeCost

Dep., at 45; Doc. 80-3, p. 178]

      RESPONSE: Six Flags does not dispute that SFEC decided how many

terminals to replace at each park, but adds that each park paid for its new payment

terminals. (Dkt. No. 80-3 (DeCost Dep.) at 44:20-45:2.)

      32.    SFOG was the pilot for the EMV roll-out and POS devices [DeCost

Dep., at 54; Doc. 80-3, p. 187]

      RESPONSE: Undisputed.

      33.    SFOG park was the first park to receive the roll-out from SFEC,

getting it roughly three weeks before any of the other parks got it, and began

testing the EMV in concert with SFEC [Harris Dep., at 28; Doc. 80-3, p. 237]

      RESPONSE: Undisputed.

      34.    When the parks were testing the deployment, the terminals deployed

by SFEC printed out actual receipts without masking the correct digits. [DeCost


                                   Page 13 of 21
       Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 14 of 21




Dep., at 33-35; Doc. 80-3, p. 166-68]

       RESPONSE: Six Flags does not dispute that receipts were printed during

deployment, but adds that Omnico was responsible for the coding that controlled

the number of digits printed on receipts. (Dkt. No. 80-3 (DeCost Dep.) at 31:13-

24.)

       35.   After the EMV roll-out, some receipts continued to print expiration

dates. DeCost Dep., at 40; Doc. 80-3, p. 173].

       RESPONSE: Six Flags does not dispute that expiration dates were printed

on receipts for a period of time as part of the transition to EMV technology, but

adds that the interplay between the Omnico software and new hardware needed for

the transition caused the expiration dates to be printed. (Dkt. No. 80-3 (DeCost

Dep.) at 40:11-24, 42:19-43:10.)

       36.   This occurred when DeCost’s team at SFEC decided to turn off EMV

at some locations and go back to swiping cards. And, when SFEC did that, there

was a bug in the code, printing the expiration dates. [DeCost Dep., at 40-41; Doc.

80-3, p. 173-74]

       RESPONSE: Six Flags does not dispute that expiration dates were printed

on receipts for a period of time as part of the transition to EMV technology, but

adds that the interplay between the Omnico software and new hardware needed for


                                   Page 14 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 15 of 21




the transition caused the expiration dates to be printed. (Dkt. No. 80-3 (DeCost

Dep.) at 40:11-24, 42:19-43:10.)

      37.    SFEC resolved the expiration date issue [DeCost Dep., at 42; Doc. 80-

3, p. 176] [Harris Dep., at 43; Doc. 80-3, p 252].

      RESPONSE:        Six Flags does not dispute that SFEC took the lead on

addressing issues arising out of the parks’ transition to EMV technology, but adds

that Omnico was responsible for resolving the issue related to numbers printed on

receipts. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 80-3 (DeCost Dep.) at 36:21-37:3;

Dkt. No. 81 at ¶ 9.)

      38.    New mandatory procedures are being put in place by SFEC at all

parks regarding FACTA compliance. [DeCost Dep., at 52-53; Doc. 80-3, p. 85- 86]

      RESPONSE: Undisputed.

      39.    SFEC sets the terms for parks to use some credit cards. [DeCost Dep.,

at 57; Doc. 80-3, p. 190]

      RESPONSE: Six Flags does not dispute that SFEC enters into contracts

with major credit card issuers for all parks, but adds that it does so as a part of its

shared services to take advantage of economies of scale. (Dkt. No. 80-2 at ¶ 17.)

      40.    SFEC rolled out the transition at all affiliated theme parks to

EMV/chip reader technology from about October 14, 2016 to June 15, 2017,


                                    Page 15 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 16 of 21




[DeCost Dep., at 61; Doc. 80-3, p. 194]

      RESPONSE: Undisputed.

      41.    SFEC was in charge of inspecting or testing to insure card numbers

were being masked [DeCost Dep., at 67; Doc. 80-3, p. 200]

      RESPONSE: Six Flags does not dispute that SFEC coordinated the EMV

technology upgrade for all parks, but adds that SFEC took the lead on this project

as a part of its shared services. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No. 81 at ¶ 9.)

      42.    SFOG park was the first park to receive the roll-out from SFEC,

getting it roughly three weeks before any of the other parks got it, and began

testing the EMV in concert with SFEC [Harris Dep., at 28; Doc. 80-3, p. 237]

      RESPONSE: Undisputed.

      43.    SFEC directed SFOG “to insure that all the credit card transactions

went through successfully and that we got credit for every penny of those credit

transactions.” [Harris Dep., at 28; Doc. 80-3, p. 237]

      RESPONSE: Undisputed.

      44.    SFOG wasn’t asked by SFEC to review the receipts and determine

whether they were properly masked. [Harris Dep., at 28-29; Doc. 80-3, p. 237-38]

      RESPONSE: Undisputed.

      45.    SFOG played no role in the resolution of that issue, as whatever


                                    Page 16 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 17 of 21




corrections were made to the system were done by SFEC [Harris Dep., at 34; Doc.

80-3, p. 243]

      RESPONSE: Disputed. The evidence cited does not support the statement.

Instead, at his deposition, Mr. DeCost testified that the “individual parks . . . did

the testing for us” in resolving the issue related to numbers printed on receipts.

(Dkt. No. 80-3 (DeCost Dep.) at 38:10-17.)

      46.    The decision to have new payment terminals installed or replaced at

SFOG was made by SFEC [Harris Dep., at 35-36; Doc. 80-3, p. 244-45]

      RESPONSE:          Six Flags does not dispute that SFEC transitioned all

subsidiary parks to EMV technology, which entailed the installation of new

payment terminals purchased by each park, but adds that SFEC took the lead on

this project as a part of its shared services. (Dkt. No. 80-2 at ¶¶ 17-19; Dkt. No.

80-3 (DeCost Dep.) at 44:20-45:2; Dkt. No. 81 at ¶ 9.)

      47.    SFOG is expected to follow the directions of SFEC [Harris Dep., at

36; Doc. 80-3, p. 245]

      RESPONSE:          Six Flags disputes this statement, as Plaintiff selectively

quotes from Mr. Harris’ deposition.       Mr. Harris testified that SFOG had the

discretion to refuse to follow SFEC’s request that SFOG replace its payment

terminals in connection with the EMV technology upgrade, but chose not to do so.


                                    Page 17 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 18 of 21




(Dkt. No. 80-3 (Harris Dep.) at 35:24-36:22.)

      48.    SFOG has no contractual relationship with Discover, American

Express or Bank of America that govern the acceptance of bank or debit cards, as

those contracts are between SFEC and the credit card companies [Harris Dep., at

40; Doc. 80-3, p. 249].

      RESPONSE: Six Flags does not dispute that SFEC enters into contracts

with major credit card issuers for all parks, but adds that it does so as a part of its

shared services to take advantage of economies of scale. (Dkt. No. 80-2 at ¶ 17.)




                                    Page 18 of 21
     Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 19 of 21




Dated: October 7, 2019


                             By: /s/ Spencer Persson
                                SPENCER PERSSON
                             NORTON ROSE FULBRIGHT US LLP
                             555 South Flower Street
                             Forty-First Floor
                             Los Angeles, California 90071
                             Telephone: (213) 892-9200
                             Facsimile: (213) 892-9494
                             spencer.persson@nortonrosefulbright.com
                             Gerald B. Kline
                             Georgia Bar No. 425175
                             COHEN POLLOCK MERLIN TURNER, P.C.
                             3350 Riverwood Parkway
                             Suite 1600
                             Atlanta, Georgia 30339
                             Telephone: (770) 858-1288
                             Facsimile: (770) 858-1277
                             gkline@cpmtlaw.com
                             Attorneys for Defendant Six Flags Over Georgia,
                             Inc., incorrectly served and sued as Six Flags
                             Entertainment Corp., and Six Flags Entertainment
                             Corp.




                               Page 19 of 21
     Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 20 of 21




                     CERTIFICATE OF COMPLIANCE

      The undersigned counsel hereby certifies that this pleading complies with

the type-volume limitations set forth in Rule 5.1 of the Local Rules of the United

States District Court for the Northern District of Georgia. Counsel hereby states

that this pleading has been typed in Times New Roman 14 point.

      This 7th day of October, 2019.

Dated: October 7, 2019


                               By: /s/ Spencer Persson
                                   SPENCER PERSSON
                               NORTON ROSE FULBRIGHT US LLP
                               555 South Flower Street
                               Forty-First Floor
                               Los Angeles, California 90071
                               Telephone: (213) 892-9200
                               Facsimile: (213) 892-9494
                               spencer.persson@nortonrosefulbright.com
                               Gerald B. Kline
                               Georgia Bar No. 425175
                               COHEN POLLOCK MERLIN TURNER, P.C.
                               3350 Riverwood Parkway
                               Suite 1600
                               Atlanta, Georgia 30339
                               Telephone: (770) 858-1288
                               Facsimile: (770) 858-1277
                               gkline@cpmtlaw.com
                               Attorneys for Defendant Six Flags Over Georgia,
                               Inc., incorrectly served and sued as Six Flags
                               Entertainment Corp., and Six Flags Entertainment
                               Corp.




                                  Page 20 of 21
      Case 1:17-cv-03336-MHC Document 95-1 Filed 10/07/19 Page 21 of 21




                         CERTIFICATE OF SERVICE

      I hereby certify that on October 7, 2019, I served the foregoing

DEFENDANT’S            RESPONSE          TO      PLAINTIFF’S          ADDITIONAL

STATEMENT OF FACTS with the Court using the CM/ECF system which will

send notification of such filing to the following:

Cindy Wagner
W. Allen McDonald (admitted Pro Hac Vice)
Michael R. Franz (admitted Pro Hac Vice)
LACY, PRICE & WAGNER, P.C.
249 North Peters Road, Suite 101
Knoxville, Tennessee 37923
Telephone: (865) 246-0800

Christopher T. Cain (admitted Pro Hac Vice)
SCOTT & CAIN
550 West Main Street, Suite 601
Knoxville, Tennessee 27902
Telephone: (865) 525-2150

Drago Cepar Jr.
1900 The Exchange
Suite 490
Atlanta, Georgia 30339

Attorneys for Plaintiff Herschel K. Bailey, IV

      This 7th day of October, 2019.

                                        By:    /s/ Spencer Persson
                                              Spencer Persson
                                              Admitted Pro Hac Vice
                                              Counsel for Defendant



                                    Page 21 of 21
